Citation Nr: 0933552	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tongue cancer, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision by the RO in Oakland, 
California, that in pertinent part, denied service connection 
for tongue cancer. 

The Board notes that in a July 1988 decision, the RO 
previously denied the Veteran's claim for service connection 
for tongue cancer due to herbicide exposure, applying now 
invalidated 38 C.F.R. § 3.311a(d) (1988).  The Veteran was 
notified of this decision in August 1988 and he did not 
appeal.

In May 1989, arising out of a class action suit filed in 
1987, a U.S. District Court decision invalidated the 
regulations which VA used to evaluate Agent Orange cases. 
[Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989).]  The decision effectively 
voided all VA claims denials on or after September 25, 1985, 
that had been based on the invalidated regulations.  In 1991, 
Congress enacted the Agent Orange Act of 1991.  Subsequently, 
the Court in a May 1991 Order approved a Final Stipulation in 
the Nehmer lawsuit, which regarded readjudication of claims 
based on Agent Orange exposure and the effective dates of 
awards.  [Nehmer v. United States Veterans Admin., C.A. No. 
C-86- 6160 (TEH) (N. D. Cal. May 20, 1991) (final stipulation 
and order).]  In February and June 1994, new regulations were 
implemented by VA under the Agent Orange Act of 1991, 
creating a presumption of service connection for respiratory 
cancers, among others, on a presumptive basis as due to 
herbicide exposure.

In July 1994, the RO reviewed and denied the Veteran's claim 
of entitlement to service connection for tongue cancer due to 
herbicide exposure, under the new regulations and the Agent 
Orange Act of 1991.  The Veteran was notified of this 
decision and he did not appeal.

It appears that the RO has reopened the previously denied 
claim for service connection for tongue cancer.  However, 
regardless of the RO's ruling on the question, the Board must 
determine for purposes of jurisdiction whether there is new 
and material evidence sufficient to reopen the claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

FINDINGS OF FACT

1.  The July 1994 rating decision, which denied a claim of 
service connection for tongue cancer to include as due to 
exposure to herbicides, is final.

2.  Additional evidence associated with the claims file since 
the July 1994 rating decision is cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for tongue cancer, and/or does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for tongue cancer.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006). The RO provided the 
appellant complete pre-adjudication notice by a letter dated 
in February 2006.  Letters dated in May and September 2008 
addressed the rating and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has obtained service treatment records and private medical 
records, and assisted the appellant in obtaining evidence.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).   

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a Veteran served for 90 days in active service and a 
malignant tumor is manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  A disease 
listed at 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in or aggravated by service under the 
circumstances outlined in this section, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232 (1999).

Analysis

The Veteran served in the Republic of Vietnam during the 
Vietnam era and is therefore presumed to have been exposed to 
Agent Orange during service.

In a July 1994 decision, the RO denied the Veteran's prior 
claim for service connection for tongue cancer due to 
herbicide exposure, reasoning that tongue cancer was not a 
presumptive condition under governing law and regulation, and 
that there was no other basis for service connection.  The 
Veteran was notified of this decision in July 1994, and he 
did not appeal.  Therefore, the RO's decision of July 1994 is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

The present claim was initiated by the Veteran in December 
2005.  According to the Veteran, he had been told that his 
tongue cancer was most likely caused by herbicide exposure.  
He did not elaborate as to who provided this information.  In 
May 2007, he contended that tongue cancer should be 
considered a respiratory cancer.  His representative 
essentially contends that his cancer of the tongue and 
pharyngeal wall should be considered a respiratory cancer 
under 38 C.F.R. § 3.309(e), and that service connection is 
warranted on a presumptive basis.

The evidence of record at the time of the RO's last final 
denial of the claim in July 1994 consisted of service 
treatment records that are negative for cancer or any 
disability of the tongue, and post-service VA and private 
medical records reflecting that the Veteran was treated in 
early 1988 for squamous cell carcinoma of the left base of 
the tongue.  Private medical records dated in July 1987 
reflect that the Veteran had noticed swelling of the left 
neck.  A January 1988 letter from J.P.W., MD, includes the 
Veteran's reported history of a left anterior cervical mass 
for the past six months.  He recommended an excisional 
biopsy.  A January 1988 pathology report reflects a diagnosis 
of left anterior cervical lymphadenopathy, and a biopsy 
showed metastatic poorly differentiated carcinoma of the left 
anterior cervical lymph node.  A February 1988 letter from 
the Head and Neck Tumor Board of Stanford University Medical 
Center reflects that the Veteran's oropharynx was remarkable 
for a firm submucosal area in the left lateral base of tongue 
extending across the tonsilloglossal groove onto the lateral 
pharyngeal wall and possibly into the pyriform sinus.  The 
Tumor Board diagnosed a base of tongue primary cancer which 
was metastatic to the left neck.

Evidence added to the record since July 1994 includes VA and 
private records dated from 1988 to 2008, much of which are 
duplicative of evidence which was of record at the time of 
the prior denial of service connection.  Several follow-up 
examinations do not reflect a recurrence of the Veteran's 
tongue cancer.

The Veteran's contentions that his tongue cancer is due to 
herbicides are  cumulative or redundant of his previously 
considered statements.  In any event, lay statements of 
etiology cannot serve as a basis to reopen a claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993)

The Veteran's prior claim for service connection for tongue 
cancer due to herbicide exposure was denied because there was 
no evidence that his tongue cancer was related to herbicide 
exposure or was otherwise related to his service, and because 
tongue cancer is not a listed disease for presumptive service 
connection under 38 C.F.R. § 3.309(e). 

New and material evidence in this case would be evidence 
showing that the Veteran's tongue cancer was incurred in or 
aggravated by service, or evidence showing that he had a 
primary respiratory cancer (cancer of the lung, bronchus, 
larynx or trachea) as defined by 38 C.F.R. § 3.309(e).  Some 
of the recently received medical evidence is new in that it 
was not previously considered; and it relates to his tongue 
cancer.  Nonetheless, it is not material to the claim for 
service connection because it does not suggest that his 
disability is related to service.  Although the Veteran 
contends that a private physician told him his tongue cancer 
was related to Agent Orange exposure, none of the newly 
received medical evidence shows that the Veteran's tongue 
cancer arose in service or within one year following 
discharge from service, nor does it indicate a link between 
his tongue cancer and military service.

Moreover, the recently submitted evidence shows that the 
Veteran had a primary tongue cancer which metastasized to the 
neck.  There is no medical evidence of a primary respiratory 
cancer, and no medical evidence linking the tongue cancer 
with herbicide exposure in service or showing that it is 
otherwise related to service.  

Thus, the recently received evidence, by itself or when 
considered in conjunction with the evidence previously of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim.  Moreover, the evidence does not 
raise a reasonable possibility of substantiating the claim.  
Therefore, the Board must find that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for tongue cancer, to include as due to 
exposure to herbicides.



ORDER

New and material evidence has not been received to reopen a 
claim for service connection for tongue cancer, and the claim 
is not reopened.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


